EXHIBIT SUPPLEMENTAL INDENTURE SUPPLEMENTAL INDENTURE, dated as ofJuly 9, 2008 (this “Supplemental Indenture”), among AAC Group Holdings Corp., a Delaware corporation (the “Company”) and U.S. Bank National Association, as trustee under the Indenture referred to below (the “Trustee”). WITNESSETH: WHEREAS, the Company and the Trustee have previously become parties to an Indenture, dated as of November 16, 2004 (as amended, supplemented or otherwise modified from time to time, the “Indenture”), providing for the issuance of the Company’s 10.25% Senior Discount Notes due 2012 (the “Notes”); WHEREAS, the Company proposes to amend the Indenture and the Notes as contemplated by this Supplemental Indenture (such amendments, collectively, the “Proposed Amendments”); WHEREAS, pursuant to Section 9.02 of the Indenture, the Company and the Trustee may amend or supplement the Indenture and the Notes to amend certain provisions as contemplated by Section 1.03 of this Supplemental Indenture with the consent of the Holders of at least a majority in aggregate principal amount of the Notes then outstanding; WHEREAS, pursuant to Section 9.02 of the Indenture, the Company and the Trustee may amend or supplement the Indenture and the Notes to alter the provisions with respect to the redemption of the Notes as contemplated by Section 1.02 of this Supplemental Indenture (the “Redemption Amendments”) with the consent of each Holder affected by the Redemption Amendments; WHEREAS, pursuant to the Consent Solicitation Statement, dated June 9, 2008 (as amended, supplemented or otherwise modified from time to time, the “Consent Solicitation Statement”), the Company has received prior to the Expiration Date (as defined in the Consent Solicitation Statement) and delivered to the Trustee the consent of the Holders of at least a majority in aggregate principal amount of the Notes to the Proposed Amendments (including, with respect to such consenting Holders, the Redemption Amendments); WHEREAS, all other acts and proceedings required by law, by the Indenture, and by the organizational documents of the Company to make this Supplemental Indenture a valid and binding agreement for the purposes expressed herein, in accordance with its terms, have been duly done and performed; and NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, in order to effect the Proposed Amendments, the Company agrees with the Trustee as follows: AMENDMENT OF THE INDENTURE Section 1.01Amendment to Indenture and Notes.
